Case 3:18-cr-00178-MMH-MCR Document 1 Filed 10/09/18 Page 1 of 3 PagelD 1

“LD
HT n>
UNITED STATES DISTRICT COURT 5 DP pp
MIDDLE DISTRICT OF FLORIDA ett OO 2
JACKSONVILLE DIVISION CASE RCT eT
UNITED STATES OF AMERICA
v. CASE NO. B\FCY= (13~J- Sumy

18 U.S.C. § 641
FELMOR AGATEP

INFORMATION
The United States Attorney charges:
COUNT ONE
A. Introduction
At all times material to this Information:
I. FELMOR AGATEP was a licensed physician who resided and
practiced medicine in the Middle District of Florida.
2. TRICARE was a federal health insurance program that provided
coverage for U.S. military members, retirees, and their family members.
3. The Defense Health Agency, an agency within the United States
Department of Defense, managed the TRICARE health plan.
B. The Charge
4, Beginning on or about December 12, 2014, and continuing
through on or about January 31, 2015, in the Middle District of Florida, and

elsewhere, the defendant,
Case 3:18-cr-00178-MMH-MCR Document 1 Filed 10/09/18 Page 2 of 3 PagelD 2

FELMOR AGATEP,

did knowingly and willfully convert to the defendant’s use and the use of
another, more than $1,000 of money that is, TRICARE payments for
medically unnecessary prescriptions, with the intent to deprive the United
States and the Defense Health Agency of the use and benefit of said money.

In violation of 18 U.S.C. §§ 641 and 2.

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 641, the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to the violation.

3. The property to be forfeited includes, but is not limited to, at least
$26,800.00 in proceeds the defendant obtained as a result of the commission of

the offense.
Case 3:18-cr-00178-MMH-MCR Document 1 Filed 10/09/18 Page 3 of 3 PagelD 3

4, If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be
divided without difficulty;
the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

MARIA CHAPA LOPEZ
United States Attorney

By: Gib Nachegheny

te Hackenberry
rectiet United States Attorney

on Semel ego

—‘Simon A. Gaus ush
Assistant United oe Attorney
Deputy Chief, Criminal Division
